DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Arguments
The Applicant’s arguments with regards to the rejection of claim 1 has been considered but is moot due to the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Publication No. 20110288843) in view of McCaskill et al. (U.S. Publication No. 20050092523) and in further view of Rasmus et al. (U.S. Publication No. 20130090855).
In regards to claim 1, Weng teaches a method for determining fluid level drop and formation permeability during wellbore stimulation of a shut-in stage in real time (Abstract: method of determining flow distribution in a formation having a wellbore formed therein by injecting a fluid into the wellbore and into at least a portion of the formation adjacent sensors, shutting-in the wellbore for a pre-determined shut-in period.), comprising:
receiving an initial permeability value of a formation surrounding a wellbore (pp[0037]: a layer of the formation at a particular depth is estimated to have a first set of petrophysical properties having a particular permeability. Therefore, an initial permeability value is received.); and performing, and if necessary repeating at a defined time interval (not required due to the recitation of “if necessary”), the following steps until a flowrate of stimulation fluid reaches zero or until the shut-in stage ends (Abstract: shut-in stage ending is intrinsic as the shut-in stage is pre-determined for a period of time):
(pp[0041], [0042]: Once the theoretical temperature curve 60 is "fitted" to the temperature measurements 58, the modified input parameters of the theoretical temperature curve 60 represent the average flow rate); 
computing pressure (pp[0029]: the sensor 14 includes a pressure measurement device 19 for measuring a pressure distribution in the wellbore and surrounding formation) and a temperature in the wellbore (pp[0010]: obtaining and analyzing multiple DTS temperature traces during the shut-in period).
 Weng does not explicitly teach determining, based on the flowrate, a fluid level drop, wherein the fluid level drop for a first time stamp is calculated by subtracting a fluid level of the first time stamp from a second fluid level of a second time stamp that is prior to the first time stamp;
computing hydrostatic pressure; and
 updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.  
McCaskill, drawn to a well control system for monitoring and controlling the annulus flow pressure of a well, discloses computing hydrostatic pressure and that a fluid  level drop is determined based on the flowrate (pp[0050]-[0052]: the formation pressure at a given depth consists of a hydrostatic pressure component that varies linearly with depth in the formation. The hydrostatic pressure is due to the height of the annulus fluid column (fluid level) and the loss of fluid can be calculated from flow rates.
 Note that the claim is not specific as to how the fluid level drop is based on flowrate. However, it appears that flowrate is an intrinsic aspect of measuring fluid level.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to 
The combination of Weng and McCaskill is silent regarding the step of wherein the fluid level drop for a first time stamp is calculated by subtracting a fluid level of the first time stamp from a second fluid level of a second time stamp that is prior to the first time stamp; and updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.
Rasmus, drawn to monitoring system for evaluating inflow or outflow in a subterranean wellbore, discloses wherein the fluid level drop for a first time stamp is calculated by subtracting a fluid level of the first time stamp from a second fluid level of a second time stamp that is prior to the first time stamp (The fluid level may be computed from the annular mud interval density existing between any two pressure sensors using the concept of hydraulic head. The fluid level is calculated by subtracting a back pressure from a measured pressure; pp[0112]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weng and McCaskill with the steps of Rasmus in determining a fluid level drop as an art recognized approach to determining fluid level of incompressible fluids (pp[0112]).
The combination of Weng, McCaskill and Rasmus is silent regarding the step of updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.
	However, Weng discloses determining the flow distribution from an updated model which relies on a layer of the formation at a particular depth with a set of petrophysical properties having a particular permeability and the simulated temperature profiles (pp[0037]) and a given flow rate (pp[0038]). 

Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of the combination of Weng, McCaskill and Rasmus such that a permeability calculation of the formation is based on the flowrate of the stimulation fluid in order to accurately update the flow distribution model. 

In regards to claim 2, the combination of Weng, McCaskill and Rasmus teaches the method of claim 1, 
Weng further teaches comprising: receiving a measured temperature from a distributed temperature sensing (DTS) system; and 
 further teaches updating the flowrate based on a comparison of the computed temperature and the measured temperature when an accuracy of the flowrate is not acceptable (pp[0014], [0044]: this is implicit as continuous temperature profile measured is by a distributed temperature sensor (14) and the flow rate is modified based on a comparison of the simulated temperature profile and the measured temperature profile.)  



The combination of the combination of Weng, McCaskill and Rasmus does not explicitly teach determining whether the computed temperature is greater than the measured temperature; when the computed temperature is greater than the measured temperature, doubling the flowrate; and when the computed temperature is less than the measured temperature, dividing the flowrate by 1.75.  
Weng does disclose that the flow rate is modified so that the measured temperature profile substantially matches the simulated temperature profile by applying a numerical optimization algorithm to automatically find a "best match” and to minimize an error difference (pp[0044]).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Weng, McCaskill and Rasmus such that when the computed temperature is greater than the measured temperature, doubling the flowrate; and when the computed temperature is less than the measured temperature, dividing the flowrate by 1.75 in order to minimize any error differences between the temperature profiles. 

In regards to claim 4, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 2. 
Weng further teaches comprising: 
determining whether the accuracy of the flowrate is acceptable, wherein determining whether the accuracy of the flowrate is acceptable comprises:
(pp[0044]: temperature profiles 70, 72 are compared to the theoretical curve in a manner similar to that shown in FIG. 6. In certain embodiments a numerical optimization algorithm is applied to the measured temperature profiles 70, 72 and the theoretical curve to automatically find a "best match" and to minimize an error difference between the temperature profiles 70, 72 and the theoretical curve.).  

In regards to claim 5, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1, comprising: 
McCaskill further discloses updating stimulation fluid presence in divisions of the wellbore based on the fluid level drop (pp[0050]: (pp[0050]:The hydrostatic pressure is due to the height of the annulus fluid column (fluid level) and the loss of fluid can be calculated from flow rates.).  

In regards to claim 6, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein the permeability calculation of the formation is determined based on Darcy's law (pp[0009]: this is implicit as the permeability is estimated in units of millidarcies (mD).).  

In regards to claim 7, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein solving for the flowrate of the stimulation fluid in the wellbore comprises:  calculating an individual flow rate of each division of the wellbore; and adding (pp[0014]: the method of determining flow distribution comprises performing the comparison and fitting proves for each of a plurality of sub sections 54 defining the interval to generate a flow profile representative of the entire interval.).  

In regards to claim 9, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein the stimulation fluid comprises fracturing fluid or acidizing fluid (pp[0003], [0034], [0035]: Hydraulic fracturing, matrix acidizing, and other types of stimulation treatments are routinely conducted in oil and gas wells to enhance hydrocarbon production. Therefore, the injection fluid can be acidizing fluid or fracturing fluid.).

In regards to claim 10, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein the defined time steps comprise one second increments of time (pp[0037]: implicit as any time period can be used.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Publication No. 20110288843) in view of McCaskill et al. (U.S. Publication No. 20050092523), Rasmus et al. (U.S. Publication No. 20130090855) and in further view of Lecerf et al. (U.S. Publication No. 20140222405).
In regards to claim 8, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.

Lecerf, drawn to a method of performing stimulation operations downhole, discloses wherein the initial permeability value of the formation is based on logs produced from core samples of the formation (pp[0050]: FIG. 2.2 depicts a core sample 133 taken by the drilling tools 106.2. The core sample may be used to provide data, such as a graph of the density, porosity, permeability or other physical property of the core sample over the length of the core.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of the combination of Weng, McCaskill and Rasmus such that the permeability value of the formation is based on logs produced from core samples of the formation as taught by Lecerf as a well-known and effective method of acquiring permeability of the formation (pp[0050]). 

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/ Examiner, Art Unit 3676        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676